671 S.E.2d 533 (2008)
In the Matter of Z.A.K., appealed by Petitioner/Juvenile.
No. 191P08.
Supreme Court of North Carolina.
December 11, 2008.
Barbara Blackman, Assistant Appellate Defender, for Z.A.K.
Derrick Mertz, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 657

ORDER
Upon consideration of the conditional petition filed on the 29th day of April 2008 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 11th day of December 2008."